I respectfully dissent. The record shows that defendant failed to demonstrate plaintiff's Ohio public policy and federal statutory claims are barred by its workplace grievance procedure. The majority's summary opinion to the contrary is ill-considered and untenable.
Plaintiff's nineteen-year employment was terminated by University Hospitals of Cleveland after her three-day absence due to illness for conjunctivitis and bronchitis. Her physician, Steven Rudolph, M.D., Ph.D., of University Suburban Health Center, advised her not to return to work at University Hospitals because her condition was contagious.1 Dr. Rudolph informed her employer of her illness on the first day of absence.
When plaintiff returned, she had a meeting with her supervisors and provided them with a written back-to-work form completed by Dr. Rudolph. Nevertheless, she was discharged for violating University Hospital's "no fault" attendance policy by accumulating three absences in a four-month period. She filed suit alleging that her discharge, following an absence from her job at the hospital while under doctor's orders because of her contagious condition, violated Ohio public policy and the federal Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.
The majority holds that her legal claims are barred by a grievance procedure, of which she had no notice of the terms, because she did not submit a "grievance statement form" to her supervisor after submitting her doctor's return-to-work form. Dr. Rudolph's phone call and written return-to-work form provided to defendant before her firing demonstrated her grounds for medical leave and was the only medical evidence of record.
Summary judgment is warranted only when, after viewing the evidence in the light most favorable to the non-moving party, there is no genuine issue of material fact, reasonable minds can come to one conclusion, and the movant is entitled to judgment as a matter of law. To satisfy this burden, the party seeking summary judgment must identify the part of the record that demonstrates the absence of a genuine issue of fact on the non-movant's claim. Dresher v. Burt (1996), 75 Ohio St.3d 280,283. All doubts must be resolved in favor of the non-moving party. Murphy v. Reynoldsburg (1992), 65 Ohio St.3d 356,358-359.
Defendant's motion for summary judgment argued that its current revised grievance procedure required plaintiff to raise all her claims in defendant's forum *Page 233 
and, because she failed to do so, barred her action in court. Defendant attached to its motion a (partial) copy of the revised grievance procedure, but did not present any evidence that the revised procedure was disseminated to plaintiff at any time before she was fired.
In opposition to summary judgment, plaintiff submitted an affidavit that she never received the revised employee handbook or was aware of the terms of the grievance procedure until the document was filed for the first time with defendant's motion for summary judgment. It is not clear how an employee can be expected to comply with requirements, upon pain of forfeiture, of which it had no notice. The majority overlooks this evidence, which it is required by law to view in the light most favorable to plaintiff.
Instead, the majority simply asserts that, in cases of unilateral contracts, the employer's offer (that is, the revised grievance procedure) is accepted by the employee's performance (that is, by her continuing to work). (Ante at 7.) This argument ignores, however, that an employer's offer must first be communicated to the employee before it can be deemed to be accepted. Implying a contract by an employee's performance, when there is no evidence that the terms were communicated to the employee before performance, takes legal fiction to new heights.
In writing, plaintiff acknowledged receipt of many other documents, but defendant produced no such document concerning the revised grievance procedure. There is, moreover, no evidence that defendant mentioned its grievance procedure in any oral or written counseling sessions with plaintiff.
Plaintiff was aware only of a lady who handles grievances. Such generalized awareness of a grievance process would not give notice (1) that the procedure had been revised, (2) that repeated use of the permissive term "may" in the procedure would be construed to mean that it was mandatory and exclusive, (3) that a grievance had to be made in writing on a particular form, (4) that it had to be filed within only "five (5)" days, and (5) that the employer's decision on the grievance would be "final and binding."
Contrary to the majority opinion, it is not clear, moreover, that the grievance procedure applies in this case even if plaintiff had received notice of its terms. Under the literal terms of the Employee Grievance Procedure,2 plaintiff's claims asserted in the case at bar do not constitute a "grievance" or "eligible grievance" subject to the procedure. Section II.A. defines "grievance" as follows: *Page 234 
  A.  Grievance — A complaint by an employee based upon the belief that he/she has been treated in a manner which is not in accordance with hospital or departmental policy. * * *
Subsection K defines the term "eligible grievance" as follows:
  K.  Eligible Grievance — An employee may file a grievance regarding a perceived violation of hospital or departmental policy or any matter which has resulted in the issuance of an official Corrective Action. * * * Corrective Action for attendance issues will not be considered eligible when the department has applied hospital policy consistently. * * * (Emphasis added.)
Plaintiff's claims did not fall within the scope of either of these provisions. She did not complain that defendant failed to follow hospital or departmental policy or that hospital policy was not consistently applied. Rather, she alleged that defendant's attendance policy, and termination of her employment when she was absent from work on a doctor's orders because of a contagious condition, violated Ohio public policy and federal law.
Finally, even if the revised grievance procedure applies as the majority contends, I would find that it does not preclude the filing in a court of law of Ohio public policy and federal statutory claims. It is profoundly unwise to permit private employers, who are parties with an interest in a dispute and who have no recognized competence, to make "final and binding" pronouncements on questions of law, especially under a mandatory and exclusive scheme. Because the majority fails to adequately address these issues, I respectfully dissent.
1 A prescription form completed by him and submitted by defendant stated, "because of her condition I instructed her to stay home for 2 days + then return to work based on her condition. I left it to her judgment as to whether to return to work on the third day."
2 The first page of this section of the handbook states as follows: Revised: 1/76, 12/92 Effective Date: 7/1/93